




DELL INC.
Stock Unit Agreement


Pursuant to your agreement with Dell Inc., a Delaware corporation (the
“Company”), to be compensated by the Company for any loss or adverse financial
impact you might incur as a result of your appointment to a position with the
Company, whether in connection with the relocation of your principal residence,
your forfeiture or other loss of realized or unrealized earnings payable by your
previous employer, or other event or occurrence specified in your agreement in
consideration for your service to the Company, the Company is pleased to grant
you units representing the right to receive shares of the Company's common stock
(the “Shares”), subject to the terms and conditions set forth below.
The number of units that are awarded to you (the “Units”) is stated in step one
of the Stock Plan Administrator's online grant acceptance process (“Grant
Summary”). Each Unit represents the right to receive one Share. As a material
inducement to the Company to grant you this award, you agree to the terms and
conditions stated in this agreement. You agree that you are not otherwise
entitled to this award, that the Company is providing you this award in
consideration for your promises and agreements below, and that the Company would
not grant you this award absent those promises and agreements. This Stock Unit
Agreement, the Grant Summary, and the Company's 2012 Long-Term Incentive Plan
(the “Plan”) set forth the terms of your Units identified in your Grant Summary.


1.    Vesting - The Company will issue you one Share for each vested Unit to be
delivered on the applicable vesting date or as soon as administratively
practicable thereafter; provided that in no event shall any Shares be delivered
later than the fifteenth day of the third month following the end of the
calendar year with respect to which the Unit was earned and not subject to
forfeiture. The Units will vest, and you will receive Shares, in accordance with
the schedule in your Grant Summary.
2.    Expiration - If your Employment (as defined below) is terminated by you
for any reason other than Good Reason (As defined below) or by your Employer for
Serious Misconduct (as defined below), any Units that have not vested will
expire at that time.
If your Employment is terminated by reason of your death or Permanent Disability
(as defined in the Plan described below), all Units will vest immediately and
automatically upon such termination of Employment.
If your Employment is terminated for any other reason, and you execute a release
of claims in a form acceptable to the Company no later than 60 days from your
termination date, all Units will vest immediately and automatically upon such
termination of Employment, and the Shares will be distributed to you in
accordance with the original vesting schedule.
As used herein, the term "Employment" means your regular full-time or part-time
employment with the Company or any of its Subsidiaries, and the term "Employer"
means the Company (if you are employed by the Company) or the Subsidiary of the
Company that employs you.
As used herein, the term, "Serious Misconduct" means: (a) a violation of your
obligations regarding confidentiality, or the protection of sensitive,
confidential or proprietary information and trade secrets; (b) an act or
omission by you resulting in your being charged with a criminal offense which
constitutes a felony and involves moral turpitude or dishonesty; (c) conduct by
you which constitutes gross neglect, willful insubordination, or a willful
breach of a fiduciary duty to Dell or its shareholders; or (d) Dell's Senior
Management's determination that you willfully violated Dell's Code of Conduct or
committed other acts of willful misconduct.
As used herein, the term “Good Reason” means that any of the following occur,
without your consent: (a) a material reduction of your base salary or health and
welfare benefits unless such reduction is part of an across-the-board reduction
for all employees who are in the same salary grade as you as of the time of such
reduction, (b) a material diminution to your job duties, scope or
responsibilities, or (c) your being required to relocate your principal work
location to an office or location that is more than 50 miles from your principal
work location as originally assigned by Dell (defined as Austin, Texas, once you
move to Austin, Texas, per your Agreement).  Notwithstanding the above, a
condition will not constitute Good Reason unless and until you inform Dell in
writing of the existence of the condition within 90 days of its occurrence and
Dell does not cure such condition within 30 days of receipt of such notice and
you then resign your employment within 60 days after Dell's cure period has
ended.
3.    Rights as a Stockholder - You will have no rights as a stockholder with
respect to Shares that may be received by you pursuant to this Agreement until
those Shares are issued and registered in your name on the books of the
Company's transfer agent. Units granted to you will be satisfied wholly through
the issuance and delivery of Shares. If the Company declares a cash dividend on
its common stock, you will be entitled to receive with respect to each Unit
which is outstanding on the dividend record date and which vests an amount in
cash equal to the amount of such cash dividend declared and paid on one share of
common stock (a “Dividend Equivalent”), so long as such dividend record date
occurs not later than the date on which the Share underlying such vested Unit is
issued to you. Dividend Equivalents will not be credited with interest. The
Company will pay you the Dividend Equivalent payment amount with respect to a
vested Unit on the date on which the Company issues the Share underlying such
Unit in accordance with this Agreement or as soon as administratively
practicable thereafter. If the issuance of any Share is deferred to a date later
than the vesting date of the related Unit under any agreement between you and
the Company, payment to you of the related Dividend Equivalent payment amount
similarly will be deferred to such later issue date. You will not be entitled to
receive Dividend Equivalent payments with respect to any Units that are not
vested Units.
4.    Agreement With Respect to Taxes - You must pay any taxes that are required
to be withheld by the Company or your Employer. You may pay such amounts in cash
or make other arrangements satisfactory to the Company or your Employer for the
payment of such amounts. You agree the Company or your Employer, at its sole
discretion and to the fullest extent permitted by law, shall have the right to
demand that you pay such amounts in cash, deduct such amounts from any payments
of any kind otherwise due to you (including Dividend Equivalents), or withhold
from Shares to which you would otherwise be entitled the number of Shares having
an aggregate market value at that time equal to the amount you owe. In the event
the Company, in its sole discretion, determines that your tax obligations will
not be satisfied under the methods described in this paragraph, you authorize
the Company or the Company's Stock Plan Administrator to sell a number of Shares
that are issued under the Units, which the Company determines as having at least
the market value sufficient to meet the tax withholding obligations plus
additional Shares to account for rounding and market fluctuations and pay such
tax withholding to the Company. The shares may be sold as part of a block trade
with other participants and all participants will receive an average price.


You agree that, subject to compliance with applicable law, the Company or your
Employer may recover from you taxes which may be payable by the Company




--------------------------------------------------------------------------------




or your Employer in any jurisdiction in relation to this award. You agree that
the Company or your Employer shall be entitled to use whatever method they may
deem appropriate to recover such taxes including the withholding of Dividend
Equivalents or the sale of any Shares, paying you a net amount of shares (or
cash), recovering the taxes via payroll and direct invoicing. You further agree
that the Company or your Employer may, as it reasonably considers necessary,
amend or vary this agreement to facilitate such recovery of taxes.


5.    Leaves of Absence - Subject to the Units remaining exempt from Internal
Revenue Code Section 409A or being compliant with Internal Revenue Code Section
409A, if you take a leave of absence from active Employment that has been
approved by the Company or your Employer or is one to which you are legally
entitled regardless of such approval, the following provisions will apply:
A.    Vesting During Leave - Notwithstanding the vesting schedule set forth
above, no Units will vest during a leave of absence other than an approved
employee medical, FMLA or military leave. Notwithstanding the preceding, vesting
shall not be deferred for any approved leave of absence of less than 30 days.
The vesting that would have otherwise occurred during a leave of absence other
than an approved employee medical, FMLA or military leave will be deferred by
the number of days you are on a leave of absence. For example, if your Units are
scheduled to vest on August 1, 2012 through August 1, 2016, and you are on a 40
day leave of absence, the dates on which the vesting occurs will be deferred to
September 10, 2012 through September 10, 2016.
B.    Effect of Termination During Leave - If your Employment is terminated
during the leave of absence, the Units will expire or vest in accordance with
the terms stated in Paragraph 2 (Expiration) above.
6.    Return of Share Value - By accepting this award, you agree that if the
Company, acting through the Committee, determines that you engaged in “Conduct
Detrimental to the Company” (as defined below) during your Employment or during
the one-year period following the termination of your Employment, you shall be
required, upon demand, to return to the Company, in the form of a cash payment,
certain share value (“Returnable Share Value”). For purposes of this provision,
“Returnable Share Value” means a cash amount equal to (i) the gross value of the
Shares that were issued to you pursuant to this Agreement, determined as of the
date such Shares were issued to you and using the Fair Market Value (as defined
in the Plan) of Dell stock on that date, plus (ii) any associated Dividend
Equivalents. You understand and agree that the repayment of the Returnable Share
Value is in addition to and separate from any other relief available to the
Company due to your Conduct Detrimental to the Company.
For purposes of this Agreement, you will be considered to have engaged in
“Conduct Detrimental to the Company” if:
(1) you engage in serious misconduct (whether or not such serious misconduct is
discovered by the Company prior to the termination of your Employment);
(2) you breach your obligations to the Company with respect to confidential and
proprietary information or trade secrets or breach any agreement between you and
Dell relating to confidential and proprietary information or trade secrets;
(3) you compete with the Company (as described below); or
(4) you solicit the Company's employees (as described below).
For purposes of this provision, you shall be deemed to “compete” with the
Company if you, directly or indirectly:
•
Are a principal, owner, officer, director, shareholder or other equity owner
(other than a holder of less than 5% of the outstanding shares or other equity
interests of a publicly traded company) of a Direct Competitor (as defined
below);

•
Are a partner or joint venture in any business or other enterprise or
undertaking with a Direct Competitor; or

•
Serve or perform work (including consulting or advisory services) for a Direct
Competitor that is similar in a material way to the work you performed for the
Company in the twelve months preceding the termination of your Employment.



You understand and agree that this provision does not prohibit you from
competing with the Company but only requires repayment of Returnable Share Value
in the event of such competition.
For purposes of this provision, a “Company's employee” means any person employed
by the Company or any of its Subsidiaries and “solicit the Company's employees”
means that you communicate in any way with any other person regarding (a) a
Company Employee leaving the employ of the Company or any of its Subsidiaries;
or (b) a Company Employee seeking employment with any other employer. This
provision does not apply to those communications that are within the scope of
your Employment that are taken on behalf of your Employer.
The term “Direct Competitor” means any entity, or other business concern that
offers or plans to offer products or services that are materially competitive
with any of the products or services being manufactured, offered, marketed, or
are actively developed by Dell as of the date your employment with Dell ends. By
way of illustration, and not by limitation, at the time of execution of this
Agreement, the following companies are currently Direct Competitors:
Hewlett-Packard, Lenovo, IBM, Gateway, Apple, Acer, CDW, EDS, EMC, Software
House International, Insight (Software Spectrum), Softchoice, Computer Sciences
Corporation and Digital River. You understand and agree that the foregoing list
of Direct Competitors represents a current list of Dell Direct Competitors as of
the date of execution of this Agreement and that other entities may become
Direct Competitors in the future.
The Committee shall have complete and absolute authority to construe and
interpret the provisions of this Agreement, including but not limited to any
determination as to whether you have engaged in “Conduct Detrimental to the
Company.” Any such interpretations or determinations by the Committee will be
final, binding, and conclusive.
7.    Transferability - The Units are not transferable other than by will or the
laws of descent and distribution. Once Units have vested and Shares have been
issued to you, such Shares shall be freely transferable, subject to any
applicable securities laws, rules and regulations, any separately stated
transfer restrictions that the Company may impose on such Shares, and any
Restricted Periods (as defined below) to which you may be subject.
8.    Trading Restrictions - If you are subject to any Company “blackout” policy
or other trading restriction imposed by the Company (a “Restricted Period”) on
the date a distribution would otherwise be made pursuant to Section 1 above,
such distribution shall instead be made on the earlier of (i) the date you are
not




--------------------------------------------------------------------------------




subject to any such policy or restriction and (ii) the later of (A) the end of
the calendar year in which such distribution would otherwise have been made, and
(B) a date that is immediately prior to the expiration of two and one-half
months following the date such distribution would otherwise have been made
hereunder. For purposes of this provision, you acknowledge that you may be
subject to a Restricted Period for any reason that the Company determines
appropriate, including Restricted Periods generally applicable to employees or
groups of employees or Restricted Periods applicable to you during an
investigation of allegations of misconduct or Conduct Detrimental to the Company
by you.
9.    Incorporation of Plan - This award is granted under the Plan and is
governed by the terms of the Plan in addition to the terms and conditions stated
herein. All terms used herein with their initial letters capitalized shall have
the meanings given them in the Plan unless otherwise defined herein. A copy of
the Plan is available upon request from the Company's Stock Option
Administration Department. Shares of common stock that are issued pursuant to
this Agreement shall be made available from authorized but unissued shares.
10.    Prospectus - You may at any time obtain a copy of the prospectus related
to the Dell common stock underlying the Units by accessing the prospectus at
http://inside.us.dell.com/legal/corporate.htm. Additionally, you may request a
copy of the prospectus free of charge from the Company by contacting Stock
Option Administration in writing at Stock Option Administration, One Dell Way,
Mail Stop RR1-38, Round Rock, Texas 78682, (512) 728-5198 or e-mail
Stock_Option_Administrator @dell.com.
11.    Notice - You agree that notices may be given to you in writing either at
your home address as shown in the records of the Company or your Employer, or by
electronic transmission (including e-mail or reference to a website or other
URL) sent to you through the Company's normal process for communicating
electronically with its employees.


12.    No Right to Continued Employment - The granting of Units does not confer
upon you any right to expectation of employment by, or to continue in the
employment of, your Employer.
13.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation - By accepting this Agreement and the grant of the Units evidenced
hereby, you expressly acknowledge that (a) the Plan is discretionary in nature
and may be suspended or terminated by the Company at any time; (b) the grant of
Units is a one-time benefit that does not create any contractual or other right
to receive future grants of Units, or benefits in lieu of Units; (c) all
determinations with respect to future grants, if any, including the grant date,
the number of Units granted and the vesting dates, will be at the sole
discretion of the Company; (d) your participation in the Plan is voluntary; (e)
the value of the Units is an extraordinary item of compensation that is outside
the scope of your employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences; (f)
Units are not part of normal or expected compensation for any purpose, and are
not to be used for calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments, and you waive any claim on such basis; (g) the grant of an
equity interest in the Company gives rise to the Company's need (on behalf of
itself and its stockholders) to protect itself from Conduct Detrimental to the
Company, and your promises described in Paragraph 6 (Return of Share Value)
above are designed to protect the Company and its stockholders from Conduct
Detrimental to the Company; (h) vesting of Units ceases upon termination of
Employment for any reason except as may otherwise be explicitly provided in the
Plan document or in this Agreement; (i) the future value of the Units is unknown
and cannot be predicted with certainty; and (j) you understand, acknowledge and
agree that you will have no rights to compensation or damages related to Units
or Shares in consequence of the termination of your Employment for any reason
whatsoever and whether or not in breach of contract.
14.    Data Privacy Consent - As a condition of the grant of the Units, you
consent to the collection, use and transfer of personal data as described in
this paragraph. You understand that the Company and its Subsidiaries hold
certain personal information about you, including your name, home address and
telephone number, date of birth, social security number, salary, nationality,
job title, any ownership interests or directorships held in the Company or its
Subsidiaries and details of all Units, Shares, stock options or other equity
awards awarded or cancelled (“Data”). You further understand that the Company
and its Subsidiaries will transfer Data among themselves as necessary for the
purposes of implementation, administration and management of your participation
in the Plan, and that the Company and any of its Subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. You understand that these recipients
may be located in the European Economic Area or elsewhere, such as the United
States. You authorize them to receive, possess, use, retain and transfer such
Data as may be required for the administration of the Plan or the subsequent
holding of shares of common stock on your behalf, in electronic or other form,
for the purposes of implementing, administering and managing your participation
in the Plan, including any requisite transfer to a broker or other third party
with whom you may elect to deposit any shares of common stock acquired under the
Plan. You understand that you may, at any time, view such Data or require any
necessary amendments to it.
15.    Governing Law and Venue - This Agreement and the Plan shall be governed
by, and construed in accordance with, the laws of the State of Delaware, United
States of America. The exclusive venue for any and all disputes arising out of
or in connection with this Agreement shall be New Castle County, Delaware,
United States of America, and the courts sitting exclusively in New Castle
County, Delaware, United States of America shall have exclusive jurisdiction to
adjudicate such disputes. Each party hereby expressly consents to the exercise
of jurisdiction by such courts and hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to such laying of venue (including
the defense of inconvenient forum).
16.    Effect of Invalid Provisions - If any of the promises, terms or
conditions set forth herein are determined by a court of competent jurisdiction
to be unenforceable, any Units that have not vested as described above will
expire at that time and you agree to return to the Company an amount of cash
equal to the Fair Market Value (as defined in the Plan) of all Shares
theretofore issued to you pursuant to this Agreement and the cash value of all
Dividend Equivalents associated with such Shares, determined as of the date such
Shares were issued.
17.    Consent to Electronic Communications - You agree that the Company may
provide you with any communications associated with this award in electronic
format. Your consent to receive electronic communications includes, but is not
limited to, all legal and regulatory disclosures and communications associated
with this award or notices or disclosures about a change in the terms and
conditions of this award.
18.    Internal Revenue Code Section 409A - This Agreement is not intended to
constitute a “nonqualified deferred compensation plan” for purposes of Internal
Revenue Code Section 409A. Neither you nor the Company shall have the right to
accelerate or defer the vesting and/or delivery of any Units if such action
would cause this Agreement to be subject to Internal Revenue Code Section 409A.
The Company makes no representations or warranty and shall have no liability to
you or any other person if any provisions of or payments under this Agreement
are determined to constitute nonqualified deferred compensation subject to
Internal Revenue Code Section 409A but not to satisfy the conditions of that
section.




--------------------------------------------------------------------------------




19.    Acceptance of Terms and Conditions - This award will not be effective and
you may not take action with respect to the Units or the Shares until you have
acknowledged and agreed to the terms and conditions set forth herein in the
manner prescribed by the Company. You must accept your award no later than 4pm
Eastern Standard Time, five business days prior to the first vesting date or
your entire award will be cancelled. You should print a copy of this award and
your Grant Summary for your records.


